STONE, J.
— Under the decisions of this court rendered in Ex parte Webb, 58 Ala. 109, and in Calhoun v. Fletcher, at *315the last term (63 Ala. 574), that part of section 47 of the act “ to establish a new charter of the city of Selma, ” which attempted to confer the right to maintain the action of unlawful detainer in the case therein provided for, must be pronounced unconstitutional. — Acts of 1874-5, pp. 356, 375. That section attempts to confer on justices the jurisdiction and authority to try and determine the title to real estate, no matter what the value of the real estate may be. The legislature can not confer on justices of the peace jurisdiction to hear and determine civil causes, when the amount in controversy exceeds one hundred dollars. — Const, of 1868, Art. 6, sec. 13; Const, of 1875, Art. 6, sec. 26. This is the logical result of what we said in the case of Ex parte Wébb, supra, namely : “ The proceeding the statute authorizes has, necessarily, more of the elements, and bears a greater analogy to an action of ejectment, or the statutory real action, than to an action of unlawful detainer proper. A legislative declaration that the party witholding the possession is guilty of an unlawful detainer, and that suit for the recovery of possession, and damages for the detention, may be commenced before a justice of the peace, can not be so construed as in effect to disseize a man of his freehold, and convert his estate into a mere right of action. ” It is not within the power of the legislature to confer on justices of the peace jurisdiction in actions of ejectment, under the title of unlawful detainer.
In Ex parte Webb, supra, which relates to this identical cáse, we held the appeal to the Circuit Court rightly taken, and we refused to order a dismissal of the appeal. The case being in that court by appeal, it required neither pleading, motion, nor proof, to show the justice of the peace had no authority to originate the cause. He had no rightful jurisdiction of the subject-matter. At that stage of the case, it became the privilege, if not the duty of the Circuit Court, to repudiate the cause ; and any ruling that might be made, reaching that end, would not justify a reversal, because it could not injure the appellant. It would be error without injury, at most. — 1 Brick. Dig. 780, § 96. It is not intended by this ruling to shake or overturn the principle settled in Vaughan v. Robinson, 20 Ala. 229, and House v. Lassiter, 49 Ala. 307. This case depends on other principles.
The judgment is affirmed.